The summaries of the Colorado Court of Appeals published opinions
  constitute no part of the opinion of the division but have been prepared by
  the division for the convenience of the reader. The summaries may not be
    cited or relied upon as they are not the official language of the division.
  Any discrepancy between the language in the summary and in the opinion
           should be resolved in favor of the language in the opinion.


                                                                  SUMMARY
                                                            October 27, 2022

                               2022COA124

No. 19CA1768, People v Robinson — Crimes — Insurance
Fraud; Constitutional Law — Fifth Amendment — Double
Jeopardy — Multiplicity

     The defendant appeals her four convictions for insurance

fraud. She contends that, because those convictions are based on a

single insurance claim, they are multiplicitous in violation of double

jeopardy principles. She also contends that the district court

reversibly erred by allowing a detective to testify that he did not

think she was telling the truth when he spoke to her during his

investigation.

     Although a division of the court of appeals disagrees with the

defendant on the evidentiary issue, it agrees that her insurance

fraud convictions must merge. It concludes that the insurance

fraud statute, the complaint and information filed by the
prosecution, and the evidence and argument presented at the

defendant’s trial all support the conclusion that her three

convictions for making false statements under section

18-5-211(1)(e), C.R.S. 2022, must merge into her one conviction for

insurance fraud under section 18-5-211(1)(b).

     The division therefore affirms the judgment in part, reverses it

in part, and remands the case for further proceedings.
COLORADO COURT OF APPEALS                                         2022COA124


Court of Appeals No. 19CA1768
Arapahoe County District Court No. 18CR263
Honorable Andrew C. Baum, Judge


The People of the State of Colorado,

Plaintiff-Appellee,

v.

Natasha Earnce Robinson,

Defendant-Appellant.


             JUDGMENT AFFIRMED IN PART, REVERSED IN PART,
                 AND CASE REMANDED WITH DIRECTIONS

                                 Division III
                           Opinion by JUDGE YUN
                           Fox and Tow, JJ., concur

                         Announced October 27, 2022


Philip J. Weiser, Attorney General, Trina K. Kissel, Assistant Attorney General,
Denver, Colorado, for Plaintiff-Appellee

Megan A. Ring, Colorado State Public Defender, Jason C. Middleton, Deputy
State Public Defender, Denver, Colorado, for Defendant-Appellant
¶1    Natasha Earnce Robinson appeals the judgment of conviction

 entered on jury verdicts finding her guilty of four counts of

 insurance fraud and one count of false reporting to authorities.1

 She contends, among other things, that because her four

 convictions for insurance fraud are based on a single insurance

 claim, those convictions are multiplicitous in violation of double

 jeopardy principles.

¶2    In resolving her appeal, we address an issue of first impression

 in Colorado and hold that, when a defendant is convicted under

 (1) section 18-5-211(1)(b), C.R.S. 2022, for one count of presenting

 a fraudulent insurance claim, and (2) section 18-5-211(1)(e) for one

 or more counts of making false statements in support of the same

 insurance claim, the prohibition against double jeopardy and

 multiplicity will generally require the conviction (or convictions)

 under section 18-5-211(1)(e) to merge into the conviction under

 section 18-5-211(1)(b).



 1 Although the jury found Robinson guilty of the defense’s proposed
 lesser nonincluded offense of false reporting to authorities, this
 conviction does not appear on the district court’s sentencing order.
 To the extent Robinson stands convicted of that offense, she does
 not challenge that conviction on appeal.

                                    1
¶3    In this case, the insurance fraud statute, the complaint and

 information filed by the prosecution, and the evidence and

 argument presented at Robinson’s trial all support the conclusion

 that her three convictions for making false statements under

 section 18-5-211(1)(e) must merge into her one conviction for

 insurance fraud under section 18-5-211(1)(b). We therefore affirm

 the judgment in part, reverse it in part, and remand the case to the

 district court for further proceedings.

                           I.    Background

¶4    According to the prosecution’s evidence and theory of guilt,

 Robinson purchased a car but did not initially buy insurance

 coverage for it. Two weeks later, Robinson’s boyfriend and cousin

 were driving the uninsured car and knocked over a stop sign,

 causing heavy damage to the car. Later that day, Robinson bought

 insurance coverage for the car. A few days later, Robinson reported

 to police that her car had been stolen and that it had no prior

 damage. She also filed a claim for insurance coverage based on the

 alleged theft. During two recorded telephone calls with her

 insurance company, as well as one recorded telephone call with a

 police detective, Robinson lied about her car being stolen and not


                                    2
 knowing who took it. She repeated those lies in the affidavit she

 submitted to her insurance company.

¶5    Following the trial, the jury found Robinson guilty of four

 counts of insurance fraud and one count of false reporting to

 authorities. As relevant here, the jury found Robinson guilty of

      (1)   presenting a fraudulent insurance claim in violation of

            section 18-5-211(1)(b);

      (2)   making a false statement to an insurance company

            representative on August 15, 2016, in violation of section

            18-5-211(1)(e);

      (3)   making a false statement to an insurance company

            representative on August 17, 2016, in violation of section

            18-5-211(1)(e); and

      (4)   making a false statement in an affidavit submitted to the

            insurance company on August 24, 2016, in violation of

            section 18-5-211(1)(e).

 The court then entered judgment of conviction and sentenced

 Robinson to concurrent terms of three years’ probation.

¶6    Robinson now appeals.




                                      3
           II.        Multiplicity in Violation of Double Jeopardy

¶7    Robinson contends that her four convictions for insurance

 fraud are multiplicitous in violation of double jeopardy principles

 because they are based on a single insurance claim. We agree.

                 A.     Standard of Review, Preservation, and
                               Standard of Reversal

¶8    Whether convictions must be merged because they are

 multiplicitous in violation of double jeopardy principles is a

 question of law that we review de novo. See Magana v. People, 2022

 CO 25, ¶ 18.

¶9    The parties agree that this issue was unpreserved. But our

 review of the record indicates it was preserved. See People v.

 Tallent, 2021 CO 68, ¶ 11 (“[A]n appellate court has an

 independent, affirmative duty to determine whether a claim is

 preserved and what standard of review should apply, regardless of

 the positions taken by the parties.”). At sentencing, Robinson’s

 counsel told the court that “there’s a merger issue” with the four

 insurance fraud convictions based on the essential elements of

 those offenses. Counsel did not specifically request that the district

 court merge the convictions, however, instead arguing only that



                                        4
  “cumulative sentences” on those convictions would violate

  Robinson’s double jeopardy rights. The court ruled,

            I have thought about whether or not some of
            the fraud claims are just simply different ways
            of committing the same offense, but I believe
            without having it right in front of me at this
            very moment in time, I believe that there are
            enough individual elements for each of the
            offenses, that they are separate offenses.
            However, I — I think that they should be
            concurrent, the sentences.

  (Emphasis added.)

¶ 10   The double jeopardy issue presented here is whether

  Robinson’s multiple insurance fraud convictions are based on

  “alternate ways of committing the same offense.” Woellhaf v.

  People, 105 P.3d 209, 215 (Colo. 2005). The district court

  addressed that very issue, concluding that the offenses are

  “separate,” although it ultimately ruled that concurrent sentences

  were appropriate. See Plemmons v. People, 2022 CO 45, ¶ 21

  (concluding that the defendant’s arguments were sufficient for

  preservation because they “allow[ed] the trial court a meaningful

  chance to prevent or correct the error and create[d] a record for

  appellate review.” (quoting Martinez v. People, 2015 CO 16, ¶ 14)).




                                    5
¶ 11   Even if the issue had not been preserved, however, the parties

  appear to agree that if we find a double jeopardy violation here,

  then reversal is warranted. Indeed, the People explicitly concede

  that at least one of Robinson’s insurance fraud convictions should

  be merged. Further, both parties cite cases supporting the

  proposition that if an appellate court concludes that multiplicitous

  convictions violate double jeopardy, reversal is warranted regardless

  of preservation. See, e.g., People v. Gillis, 2020 COA 68, ¶ 26 (“‘In

  the double jeopardy context, the answer [to whether plain error

  occurred] would invariably be “yes”’ if the defendant was convicted

  multiple times for the same conduct.”) (alteration in original)

  (citation omitted); People v. Arzabala, 2012 COA 99, ¶ 19 (“Where a

  reviewing court finds a double jeopardy violation, regardless of

  whether the issue was raised in the trial court, the defendant is

  entitled to appropriate relief on appeal.”); see also People v. Tillery,

  231 P.3d 36, 47-48 (Colo. App. 2009) (analyzing the issue in detail

  and arriving at the same conclusion), aff’d sub nom. People v.

  Simon, 266 P.3d 1099 (Colo. 2011). But see People v. Thompson,

  2018 COA 83, ¶¶ 38-50 (finding a double jeopardy violation but




                                      6
  affirming the defendant’s convictions because the issue was

  unpreserved), aff’d, 2020 CO 72.

           B.   General Law Regarding Units of Prosecution,
                    Multiplicity, and Double Jeopardy

¶ 12   Unless a statute expressly authorizes otherwise, the Double

  Jeopardy Clauses of the United States and Colorado Constitutions

  protect “against multiple punishments for the same offense.”

  Woellhaf, 105 P.3d at 214 (quoting Whalen v. United States,

  445 U.S. 684, 688 (1980)).

¶ 13   Multiplicity may implicate double jeopardy principles if a

  statute creates “alternate ways of committing the same offense.” Id.

  at 215. In these situations, whether multiple punishments are

  permissible entails a determination of the legislatively prescribed

  unit of prosecution. Id. The unit of prosecution is the way a

  criminal statute permits a defendant’s conduct to be divided into

  discrete acts for purposes of prosecuting multiple offenses. Id.

¶ 14   To determine the unit of prosecution for a particular offense,

  we look exclusively to the statute defining the offense. Id. “In

  construing a statute, our primary purpose is to ascertain and give

  effect to the legislature’s intent.” McCoy v. People, 2019 CO 44,



                                     7
  ¶ 37. To that end, we look first to the language of the statute,

  giving its words and phrases their plain and ordinary meanings. Id.

  “We must also endeavor to effectuate the purpose of the legislative

  scheme.” Id. at ¶ 38. “In doing so, we read that scheme as a whole,

  giving consistent, harmonious, and sensible effect to all of its parts,

  and we must avoid constructions that would render any words or

  phrases superfluous or lead to illogical or absurd results.” Id.

¶ 15   After determining the statutory unit of prosecution, double

  jeopardy analysis requires us to consider “whether the defendant’s

  conduct constitutes factually distinct offenses, that is, whether the

  conduct satisfies more than one defined unit of prosecution.”

  Woellhaf, 105 P.3d at 219. Relevant factors in making that

  determination include the time and location of the acts, the

  defendant’s intent, whether the acts were the product of new

  volitional departures, whether the acts were separated by

  intervening events, and whether the People presented the acts as

  legally separable. People v. Valera-Castillo, 2021 COA 91, ¶ 53.

                             C.   Application

¶ 16   For three reasons, we conclude that Robinson’s four

  convictions for insurance fraud are multiplicitous in violation of


                                     8
  double jeopardy principles, and that her three convictions for

  making false statements under section 18-5-211(1)(e) must merge

  into her one conviction for insurance fraud under section

  18-5-211(1)(b).

¶ 17   First, our interpretation of the statutory language and the way

  the statute is constructed support that conclusion. The insurance

  fraud statute states:

            A person commits insurance fraud if the
            person does any of the following:

            (a) . . . ;

            (b) With an intent to defraud presents or
            causes to be presented any insurance claim,
            which claim contains false material information
            or withholds material information;

            (c) . . . ;

            (d) . . . ; or

            (e) With an intent to defraud presents or
            causes to be presented any written, verbal, or
            digital material or statement as part of, in
            support of or in opposition to, a claim for
            payment or other benefit pursuant to an
            insurance policy, knowing that the material or
            statement contains false material information or
            withholds material information.

  § 18-5-211(1)(a)-(e) (emphasis added).



                                   9
¶ 18   In a statute defining an offense, when “a number of acts are

  joined as a disjunctive series, in a single sentence, without any

  attempt to differentiate them by name or other organizational

  device, a legislative intent to permit separate convictions and

  sentences for each enumerated act is not so readily apparent.”

  Friend v. People, 2018 CO 90, ¶ 16 (quoting People v. Abiodun,

  111 P.3d 462, 466 (Colo. 2005)). “To the contrary, . . . ‘by joining

  alternatives disjunctively in a single provision of the criminal code,

  the legislature intended to describe alternate ways of committing a

  single crime rather than to create separate offenses.’” Id. (quoting

  Abiodun, 111 P.3d at 467).

¶ 19   Robinson’s conviction under section 18-5-211(1)(b) was based

  on her presenting “an[] insurance claim” that contained false

  material information. Her three convictions under section

  18-5-211(1)(e) were based on her presenting three statements

  containing false material information “in support of” the insurance

  claim. At least under the circumstances here, Robinson’s false

  statements under section 18-5-211(1)(e) were part and parcel of her

  fraudulent insurance claim under section 18-5-211(1)(b). Accord

  Perelman v. State, 981 P.2d 1199, 1200 (Nev. 1999) (“Although


                                    10
  [Nevada’s insurance fraud statute] makes the filing of a false

  statement a crime, the overall intent of the statute is to address the

  filing of a false claim through the use of fraud, misrepresentations,

  or false statements. Thus, when multiple false statements are

  made in support of one claim, only one crime has been

  committed.”); cf. Thompson, ¶¶ 38-50 (construing a similarly

  constructed statute and concluding that the defendant’s security

  fraud convictions were multiplicitous).

¶ 20   Further, our interpretation avoids potential absurd results.

  See McBride v. People, 2022 CO 30, ¶ 23. Robinson’s three

  convictions under section 18-5-211(1)(e) were based on two

  telephone calls with her insurance company and an affidavit she

  completed for the company. But what if the insurance company

  had a more exhaustive process that involved more telephone calls

  and more forms to fill out? All those countless communications

  could lead to countless convictions under section 18-5-211(1)(e),

  while still being based on only one insurance claim under section

  18-5-211(1)(b). For this reason, among others explained in this

  opinion, we reject the People’s argument that the only proper

  remedy here would be to merge Robinson’s one conviction under


                                    11
  section 18-5-211(1)(b) into her three convictions under section

  18-5-211(1)(e).

¶ 21   Second, our conclusion is supported by the way the

  prosecution charged this case. The charge for filing the false claim

  under section 18-5-211(1)(b) listed the offense as having occurred

  “[o]n or about and between August 11, 2016, and August 30, 2016.”

  The charges under section 18-5-211(1)(e) for making the three false

  statements in support of the claim listed those offenses as having

  occurred on or about August 15, 17, and 24, 2016 — within the

  timespan charged under section 18-5-211(1)(b).

¶ 22   In highlighting that, though, we are not suggesting that filing a

  fraudulent insurance claim is a “continuing offense” like, for

  example, a criminal conspiracy. See § 18-2-204(1), C.R.S. 2022.

  As the supreme court explained in Woellhaf, a multiplicity issue

  that arises from a statute providing for alternate ways of committing

  the same offense — the issue before us here — is distinct from a

  multiplicity issue that arises when a statute defines a crime as a

  continuous course of conduct. See 105 P.3d at 214-15.

¶ 23   Third, our conclusion is supported by the way the prosecution

  presented its case at trial. See Valera-Castillo, ¶ 53. Notably, the


                                    12
  prosecutor began his closing argument by emphasizing that

  Robinson made the same false statements “over and over again” on

  “call after call” “[t]o get [insurance] coverage for her car.” The

  prosecutor added that Robinson told the “same story” in her

  affidavit.

¶ 24    In rebuttal closing, the prosecutor stayed the course, arguing

  that Robinson’s repeated false statements to her insurance

  company were intended to “affect” the insurance company’s

  decision whether to cover her claim. Then, the prosecutor

  concluded rebuttal closing — not by emphasizing how many counts

  of insurance fraud Robinson was guilty of — but instead by simply

  arguing, “Follow the tracks that Ms. Robinson tried to hide. Use

  your common sense and find her guilty of insurance fraud . . . .”

¶ 25    For all these reasons, we conclude that the district court erred

  by entering judgment of conviction and sentence on multiple counts

  of insurance fraud, and we conclude that Robinson should stand

  convicted of just one count of insurance fraud under section

  18-5-211(1)(b).




                                     13
                         III.   Evidentiary Issue

¶ 26   Robinson also contends that the district court reversibly erred

  by allowing a detective to testify that he did not think Robinson was

  telling the truth during a telephone call with him. We disagree.

                          A.     Additional Facts

¶ 27   During a recorded telephone call, Robinson (1) initially told the

  detective the same thing she had told her insurance company about

  her car having been stolen after she mistakenly left the keys in it

  overnight; (2) later admitted that it was her boyfriend and cousin

  who had used the car; and (3) ultimately admitted that she made a

  “false report” and “lied” to the insurance company.

¶ 28   At trial, during the detective’s testimony, the prosecutor

  introduced and published a recording of that telephone call. After

  publishing only a portion of it — how much is unclear — the

  prosecutor paused the recording and engaged in the following

  exchange with the detective:

            Q. All right. So at this point in time when
            Ms. Robinson is telling you that she has used
            the car during the day on [August] 12th,
            [2016,] on that Friday, and you also are in
            receipt of this, you know, hit-and-run report
            [involving the stop sign] that happened late at



                                     14
               night on [August] 11th, what are you sort of
               thinking is going on here?

               A. At that point, she’s not telling the truth
               about the hit-and-run — or the motor vehicle
               theft [that occurred.]

  The prosecutor then published the remainder of the telephone call.

                              B.   Discussion

¶ 29   Robinson argues that the detective’s testimony that he did not

  think she was telling the truth during the first portion of the call

  violated the rule in Liggett v. People, 135 P.3d 725, 731-32 (Colo.

  2006), that it is generally improper to ask a witness to comment on

  the veracity of another witness with “were they lying” types of

  questions.

¶ 30   The parties agree, as do we, that review of Robinson’s claim is

  for plain error because defense counsel did not contemporaneously

  object to the question or testimony at issue. See Campbell v.

  People, 2020 CO 49, ¶ 25. A plain error is one that is obvious and

  substantial. Hagos v. People, 2012 CO 63, ¶ 14. An error is

  obvious if it contravenes a clear statutory command, a well-settled

  legal principle, or Colorado case law. Campbell, ¶ 25. An error is

  substantial, in turn, if it so undermines the fundamental fairness of



                                     15
  the trial itself as to cast serious doubt on the reliability of the

  judgment of conviction. Hagos, ¶ 14.

¶ 31   We discern no plain error for three reasons.

¶ 32   First, the prosecutor did not ask the detective a “was she

  lying” type of question. Rather, he simply asked the detective “what

  [he was] thinking” at that point in the telephone call. Liggett was a

  case of prosecutorial misconduct, but the prosecutor’s question

  here was not improper.

¶ 33   Second, the detective’s testimony was not obviously improper

  because it arguably fell within an exception to the Liggett rule —

  namely, that a “law enforcement official[] may testify about [his]

  perception of a witness’s credibility during an investigative

  interview . . . when it is offered to provide context for the [official’s]

  interrogation tactics and investigative decisions.” Davis v. People,

  2013 CO 57, ¶ 1.

¶ 34   And third, the detective’s brief statement did not so undermine

  the fundamental fairness of the trial as to cast serious doubt on the

  reliability of the conviction because, later during the very same

  telephone call, Robinson admitted to the detective that she had

  been lying earlier in the call.


                                      16
¶ 35   For these reasons, we conclude that the district court did not

  plainly err by allowing the detective to testify that he did not think

  Robinson was telling the truth during his telephone call with her.

                             IV.   Conclusion

¶ 36   The judgment is affirmed in part and reversed in part.

  Robinson’s insurance fraud conviction under section 18-5-211(1)(b)

  is affirmed. Robinson’s three insurance fraud convictions under

  section 18-5-211(1)(e) are reversed, and the case is remanded for

  the district court to vacate those three convictions and sentences.

  See People v. Wood, 2019 CO 7, ¶¶ 33-34 (there is no meaningful

  distinction between “vacating” and “merging” multiplicitous

  convictions).

       JUDGE FOX and JUDGE TOW concur.




                                    17